FILED
                             NOT FOR PUBLICATION                            JAN 25 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 UNITED STATES OF AMERICA,                       No. 08-50453

               Plaintiff - Appellee,             D.C. No. 2:08-cr-00322-R

   v.
                                                 MEMORANDUM *
 DASHON LAVAR RICHARDSON,

               Defendant - Appellant.



                     Appeal from the United States District Court
                        for the Central District of California
                      Manuel L. Real, District Judge, Presiding

                             Submitted January 11, 2010 **


Before:        BEEZER, TROTT, and BYBEE, Circuit Judges.

        Dashon Lavar Richardson appeals from his guilty-plea conviction and 168-

month sentence for distribution of cocaine base in the form of crack cocaine, in



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

EF/Research
violation of 21 U.S.C. § 841(a)(1). Pursuant to Anders v. California, 386 U.S. 738

(1967), Richardson’s counsel has filed a brief stating there are no grounds for

relief, along with a motion to withdraw as counsel of record. The appellant has

filed a pro se supplemental brief and a pro se motion to “consolidate issues and

facts within his motion.” The government has filed a motion to summarily affirm

the conviction and dismiss the appeal for lack of jurisdiction.

       Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.

75, 80-81 (1988), discloses no arguable grounds for relief on direct appeal.

       The government’s motion is DENIED. See United States v. Jacobo

Castillo, 496 F.3d 947, 957 (9th Cir. 2007) (en banc). The appellant’s pro se

motion is also DENIED.

       Counsel’s motion to withdraw is GRANTED, and the district court’s

judgment is AFFIRMED. However, we REMAND sua sponte for the limited

purpose of correcting the judgment to reflect that the term of supervised release is

five years for Count 4 and three years for Count 7, to run concurrently. See

18 U.S.C. § 3583(b); 21 U.S.C. § 841(b)(1)(B)-(C).




EF/Research                               2                                     08-50453